Title: To Thomas Jefferson from Joseph Dougherty, 28 April 1807
From: Dougherty, Joseph
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington Apl. 28th 07
                        
                        Perhaps before this time you have heard of the fate of the vessel which your groceries was shipd. in At
                            Alexa. and bound to Richmond
                        Mr. Deblois says she is cast on shoar in a gail of wind, and thinks you will stand a bad chance to get any of
                            the goods
                  all is well here sir your Hble’ Sert.
                        
                            Jos. Dougherty
                     
                        
                    